Citation Nr: 1130967	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis of the thoracolumbar spine.

2.  Entitlement to an increased rating for osteoarthritis of the right shoulder with impingement syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010 the Veteran submitted additional medical evidence along with a waiver of RO review of that evidence.


FINDINGS OF FACT

1.  The Veteran has ankylosing spondylitis of the thoracolumbar spine that was aggravated by his active service.

2.  The Veteran is right handed and he has more than 45 degrees of painless motion of his right arm from his side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ankylosing spondylitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 20 percent for osteoarthritis of the right shoulder with impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With regard to the Veteran's claim for service connection for ankylosing spondylitis of the thoracolumbar spine, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In December 2007, prior to the rating decision currently on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his increased rating claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided a VA medical examination.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Ankylosing Spondylitis of the Thoracolumbar Spine

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010)

The Veteran testified at a December 2010 hearing that he injured his right shoulder and back when he fell into a grease pit during service.  The Veteran reported that he spent a number of weeks in the hospital and that during that time his back was immobilized in a spica cast.  The Veteran stated that his back pain began while he was in the hospital and continued ever since.

On VA examination in May 2008 the VA examiner noted that the Veteran's ankylosing spondylitis is an autoimmune disorder and opined that the Veteran's ankylosing spondylitis was not caused by or the result of trauma in service.  

In December 2010, the Veteran was examined by a private physician, James K. Shea, M.D.  Dr. Shea stated that he had reviewed a copy of the Veteran's VA claims file.  Dr. Shea reported that the Veteran experienced cervical and upper thoracic spine ankylosing spondylitis prior to lumbar spine spondylitis.  He noted that usually the lumbar spine is involved first and the disease progresses up the spine into the thoracic spine and then the cervical spine.  He stated that the most likely explanation for the different progress in the Veteran's spine was the trauma to the cervical and upper thoracic spine the Veteran sustained in service.  Dr. Shea opined that ankylosing spondylitis was aggravated by the trauma of his fall and the post operative immobilization of the spica cast and by rest.  He noted that although ankylosing spondylitis is a congenital disease, immobilization of the spine is contraindicated because lack of mobility causes the disease to accelerate.  Dr. Shea stated that the extended period of immobilization caused by the spica cast and other immobilization techniques used by the treating physicians most likely caused an acceleration of the normal course of the disease.  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this case Dr. Shea has provided a medical opinion indicating that the congenital ankylosing spondylosis of the thoracolumbar spine was accelerated and aggravated by an injury in service.  The Board recognizes that there is a May 2008 VA medical opinion against the Veteran's claim.  In this case, however, the examination and review of the medical evidence by Dr. Shea appears to have been more thorough than that of the VA physician.  Furthermore, Dr. Shea's opinion provides more extensive rationale supporting his favorable opinion than provided by the VA physician.  Consequently, when all doubt is held in favor of the Veteran the Board finds that service connection based on inservice aggravation of ankylosing spondylitis of the thoracolumbar spine is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Right Shoulder Disability

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

The Veteran seeks a rating in excess of 20 percent for his service-connected right shoulder disability.  The service treatment records show that the Veteran experienced right acromioclavicular separation when he fell into a grease pit and struck his right shoulder.  He underwent surgical repair of the right shoulder while in service.  A May 1975 rating decision granted the Veteran service connection and his right shoulder disability.  In a November 2005 rating decision the RO granted the Veteran an increased rating of 20 percent for his right shoulder disability.  The Veteran submitted his claim for an increased rating in excess of 20 percent in November 2007.

The Veteran's right shoulder disability has been rated as 20 percent disabling by analogy under Diagnostic Codes 5203-5201 (impairment of the clavicle or scapula). 38 C.F.R. § 4.71a.  The Board notes that under Diagnostic Code 5203, a compensable rating under Diagnostic Code 5203 requires malunion of the clavicle or scapula, which has not been show by the medical evidence.

Under Diagnostic Code 5201, an evaluation of 20 percent is warranted for limitation of motion of either extremity at shoulder level.  A 30 percent rating applies where the evidence shows limitation of motion of the major extremity to midway between side and shoulder level.  Finally, a 40 percent evaluation is for application where the major extremity is limited in motion to 25 degrees from the side.  38 C.F.R. § 4.71a.

VA examination in May 2008 revealed that the Veteran is right hand dominant.  He had 90 degrees of right shoulder flexion, with pain beginning at 60 degrees.  He had 70 degrees of right shoulder abduction with pain beginning at 40 degrees.  In this case the Veteran has not met the criteria for a 30 percent rating, as his right shoulder range of motion is not limited to midway between side and shoulder level.  The Board has considered such factors as pain, weakness and incoordination with use, however, even with such considerations the medical evidence does not show that the Veteran's right shoulder motion is limited to midway between side and shoulder level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran did not report flare-ups and he had painless right shoulder flexion to 60 degrees.  Consequently, he has not met the criteria for a higher rating under Diagnostic Code 5201.  

The May 2008 VA examiner diagnosed the Veteran as having moderate degenerative arthritis of the right shoulder and acromioclavicular joint.  

The Veteran has not been shown to have any ankylosis of scapulohumeral articulation or malunion of the humerus.  Consequently the Veteran would not be entitled to a compensable rating under Diagnostic Code 5200 or 5202 (2010).

The medical evidence of record shows that the Veteran has not met the criteria for a rating in excess of 20 percent for his right shoulder disability at any time since submitting his claim for an increased rating in November 2007.  Accordingly, a staged rating in excess of 20 percent for osteoarthritis of the right shoulder with impingement syndrome is not for assignment.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule does provide for higher ratings for the Veteran's right shoulder disability.  Moreover, as discussed above, the schedular criteria for a higher rating have not been shown.

The record does not reflect that the Veteran has required frequent hospitalizations for his right shoulder disability during the period of time on appeal.  In addition, there is no indication in the record that his right shoulder disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  In sum, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned evaluation; it is not impractical to apply the regular schedular standards.  For these reasons, a referral for an extra-schedular rating is not warranted.




ORDER

Service connection for aggravation of ankylosing spondylitis of the thoracolumbar spine is granted.

A rating in excess of 20 percent for osteoarthritis right shoulder with impingement syndrome is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


